DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimada et al. JP6869424-using PGPUB US 2021/0023980 as English translation of JP6869424. 
Figure 1 of Shimada discloses a lever switch comprising:
(1) regarding Claim 1:
	a lever main body 1; and a rotary operation element 11 rotatably provided at a tip end portion of the lever main body, wherein: the rotary operation element is provided with a light ON switch position 15 at which an instruction to cause head lights and small lights installed in a vehicle to be on at all times is issued [0029], an automatic light switch position 13 at which an instruction to set an automatic light mode, in which a turned-on state of the head lights and the small lights is controlled based on an intensity of illumination in a vicinity of the vehicle [0027], is issued, and a light OFF switch position 12, the light ON switch position, the automatic light switch position, and the light OFF switch position being arranged in order along a rotation direction (Fig. 1); and the rotary operation element is provided with a momentary mechanism with which the rotary operation element automatically returns to the automatic light switch position when there is no rotation operation force in a state where the rotary operation element is at a position between the automatic light switch position and the light OFF switch position [0032] and [0055-0057].
(2) regarding Claims 2 and 9:
	An automatic light control system comprising 1: a lever switch 11 including: a lever main body 1; and a rotary operation element 11 rotatably provided at a tip end portion of the lever main body, wherein: the rotary operation element is provided with a light ON switch position 15 at which an instruction to cause head lights and small lights installed in a vehicle to be on at all times is issued [0029], an automatic light switch position 13 at which an instruction to set an automatic light mode, in which a turned-on state of the head lights and the small lights is controlled based on an intensity of illumination in a vicinity of the vehicle [0027], is issued, and a light OFF switch position 12, the light ON switch position, the automatic light switch position, and the light OFF switch position being arranged in order along a rotation direction (Fig. 1); and the rotary operation element is provided with a momentary mechanism with which the rotary operation element automatically returns to the automatic light switch position when there is no rotation operation force in a state where the rotary operation element is at a position between the automatic light switch position and the light OFF switch position ([0032] and [0055-0057]); and a controller configured to acquire information about the intensity of illumination in the vicinity of the vehicle ([0027]), a traveling state of the vehicle ([0034]), and a switch position of the rotary operation element of the lever switch ([0033]) and to control turning on and off of the head lights and the small lights based on the acquired information ([0037]-[0038]; See 41-43 in Fig 1).
(3) regarding Claim 8:
	the lever switch according to claim 1, head lights, and small lights ([0003]).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 requires turning the head lights off during a combination of conditions i) to iv) that are not disclosed in closest prior art Shimada US 2021/0023980 or Shelton US 7,755,294 or Harazawa et al. US 2017/0162347. Claim 5 requires turning the head lights and small lights on during a combination of conditions i) to iv) that are not disclosed in closest prior art. Claim 6 requires turning the small lights off during a combination of conditions i) to iii) that are not disclosed in closest prior art. Claim 7 requires turning the head lights and small lights on a combination of conditions i) to iii)  and vehicle is in a traveling state or in a case where the same conditions are satisfied that are not disclosed in closest prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844